Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
El dictamen de la mayoría en el caso de autos presupone que hubo una incautación reglamentaria temporera de la propiedad de Hampton Development Corporation (en ade-lante Hampton) desde el momento mismo cuando el Estado reconoció que, como producto de la reserva de dicha propie-dad para uso público, se sujetó el terreno aludido a una condición gravosa. De ese modo, aplicando la doctrina re-señada en First Lutheran Church v. Los Angeles County, 482 U.S. 304 (1987), la mayoría, sin analizar si de hecho Hampton fue privada de todo uso efectivo de la propiedad, concluye que procede la compensación correspondiente por el Estado respecto del predio supuestamente incautado.
Desde First Lutheran Church v. Los Angeles County, supra, es claro que toda aquella reglamentación, sea tempo-rera o permanente, que prive al dueño de todo uso efectivo de su propiedad constituye una incautación, que ha de ser compensada monetariamente por el Estado por todo el pe-ríodo que duró dicha privación. Véanse, además: Lucas v. South Carolina Coastal Council, 505 U.S. 1003 (1992); Culebra Enterprises Corp. v. E.L.A., 127 D.P.R. 943 (1991); Pamel Corp. v. E.L.A., 124 D.P.R. 853 (1989). Pero, para que proceda dicha compensación, es indispensable que exista una privación total del uso económico de una propiedad. Dolan v. City of Tigard, 512 U.S. 374 (1994); Agins v. Tiburón, 447 U.S. 255 (1980); First Lutheran Church v. Los Angeles County, supra; Lucas v. South Carolina Coastal Council, supra. El hecho de que el dueño de *908una propiedad sea privado mediante reglamentación dé utilizar su predio de la manera más productiva u óptima posible no significa que, a tenor con First Lutheran Church v. Los Angeles County, supra, se produjo una incautación. Penn Central Transp. Co. v. New York City, 438 U.S. 104 (1977); Goldblatt v. Hempstead, 369 U.S. 590 (1962); Arenas Procesadas, Inc. v. E.L.A., 132 D.P.R. 593 (1993); Texaco v. Srio. de Obras Públicas, 85 D.P.R. 712 (1962). De igual forma, no se configura una incautación sujeta a com-pensación cuando la reglamentación sólo disminuya el valor de una propiedad. Arenas Procesadas, Inc. v. E.L.A., supra.
A fin de poder alegar una incautación, resulta menester que el propietario pruebe que la reglamentación le impide utilizar o dedicar la propiedad para cualquier otro uso razonable. United States v. Riverside Bayview Homes, 474 U.S. 121 (1985). Procede la compensación por razón de la incautación únicamente cuando se demuestre que, a virtud de dicha reglamentación, el dueño no podrá obtener bene-ficio alguno de la propiedad o que todo su valor ha sido destruido. Arenas Procesadas, Inc. v. E.L.A., supra.
En el caso de autos, a pesar de que la opinión mayorita-ria gira en tomo a la normativa de First Lutheran Church v. Los Angeles County, supra, en ésta no se ha dilucidado aún si, de acuerdo con los usos de zonificación permitidos en el terreno, Hampton podía o no utilizar las diez punto dieciséis (10.16) cuerdas reservadas para algún otro uso razonable que no fuera el de urbanizar. Nótese que, al mo-mento de Hampton opcionar la finca, ésta estaba siendo utilizada para la extracción de tierra. Más aún, los usos de zonificación permitidos en dicha propiedad a la fecha del otorgamiento del contrato de opción, no avalaban el desa-rrollo de dicho terreno para su urbanización. Todo ello su-giere que la propiedad en cuestión servía para otros usos, distintos a los de urbanizar. Ante la ausencia de factores *909que señalen con claridad que en el caso de autos a Hampton se le privó de todo uso productivo de la propie-dad, no procedía la imposición de una compensación por una incautación que no ha sido claramente establecida.
Por otro lado, nótese también que Hampton adquirió la propiedad con posterioridad a haber sido notificada por la Junta de Planificación de la clasificación de uso público que afectaba el cincuenta y nueve punto veintiún por ciento (59.21%) del predio. No cabe duda que, en el caso de autos, Hampton decidió correrse el riesgo de comprar una propiedad sin ninguna seguridad de que pudiese ser utili-zada para los propósitos que deseaba, a saber, para urbanizarla.
Requerir una compensación en estas circunstancias im-plicaría inaceptablemente que la mera reserva de los terre-nos, aun siendo conocida antes de la adquisición de los mis-mos, constituye per se una incautación. Evidentemente, dicha implicación tendría un efecto abrumadoramente detrimental sobre la planificación pública de los terrenos en este país, que conculca ominosa e innecesariamente la fa-cultad del Estado para tomar las medidas pertinentes dirigidas a promover el bienestar general. Por todo ello, disiento.